UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1540


In re:   JEROME MCFADDEN,

                      Petitioner.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Mary G. Lewis, District Judge.
(0:12-cv-01627-MGL)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jerome McFadden, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerome McFadden petitions for a writ of prohibition,

seeking an order directing prison guards to cease retaliatory

conduct against him.        We conclude that McFadden is not entitled

to the requested relief.         A writ of prohibition is a drastic

remedy that should be granted only where the petitioner’s right

to such relief is clear and indisputable.             In re Vargas, 723

F.2d 1461, 1468 (10th Cir. 1983).          As that is not the case here,

we deny the petition.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this    court   and   argument   would   not   aid   the

decisional process.


                                                          PETITION DENIED




                                     2